Citation Nr: 0842936	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  08-11 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in August 2008.  A transcript is of 
record.


FINDING OF FACT

Bilateral hearing loss is not shown by competent medical 
evidence to be related to service, and a compensably 
disabling sensorineural hearing loss was not manifested 
within one year of retirement from active duty.


CONCLUSION OF LAW

A bilateral hearing loss disability for VA compensation 
purposes was not incurred as a result of service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2008. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, the January 2008 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, hearing testimony and 
lay statements are associated with the claims file. 
Additionally, the veteran was afforded a VA examination. See 
Charles v. Principi, 16 Vet. App. 370 (2002) ((Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




The Merits of the Claim

The veteran seeks service connection for bilateral hearing 
loss. Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000,  
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38  C.F.R. § 
3.385.  

Service treatment records indicated the veteran underwent a 
separation audiology examination in January 1959. The 
veteran's hearing was as follows (in Hz):

Right Ear: 1000/15(25) 2000/10(20) 3000/05(15) 4000/00(05)  
Average:  7.5(16.25)
Left Ear:   100005/(15) 2000/00(10) 3000/00(10) 4000/05(10)  
Average:  2.5(11.25)

(Note: Prior to November 1, 1967, service department 
audiometric test results were reported in standards set forth 
by the American Standards Association (ASA).  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI). In order to facilitate data comparison in 
this decision, for service department audiometric test 
results through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards. In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.) 
  

According to the above in-service audiogram results, the 
veteran did not have bilateral hearing loss in service to a 
level that is considered a disability for VA purposes. 38 
C.F.R. § 3.385.  However, the absence of in-service evidence 
of hearing loss is not fatal to a claim for service 
connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). Competent evidence of a current hearing loss 
disability (i.e., one meeting the  requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service  connection for hearing loss. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The veteran underwent a VA audiology examination in February 
2008. The veteran's hearing was as follows (in Hz):

Right Ear: 1000/25 2000/50 3000/80 4000/80   Average:  58.75
Left Ear:   1000/45 2000/65 3000/75 4000/80   Average:  66.25

The Maryland CNC word list speech recognition score was 84 
percent for the right ear and 86 percent for the left ear. 

The examiner opined that based on the 1959 separation 
audiogram, it was not likely that the veteran's hearing loss 
was due to military noise exposure. The examiner stated that 
exposure to either impulse sounds or continuous exposure 
could cause a temporary threshold shift, which would 
disappear 16 to 48 hours after exposure to loud noise. The 
examiner further stated impulse sounds might damage the 
structure of the inner ear resulting in an immediate hearing 
loss and continuous exposure to loud noise could damage the 
structure of the hair cells resulting in hearing loss. If the 
hearing did not recover completely from a temporary threshold 
shift, a permanent hearing loss existed. The examiner 
concluded since the damage was done when exposed to noise, a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss. 

At his August 2008 hearing, the veteran testified, 
essentially, that he developed a gradual loss of hearing 
acuity since his discharge from service. 

The veteran is competent to relate factors which are capable 
of lay observation, such as the need for to have others 
repeat themselves or his need for increased volume on the 
telephone. However, as a lay  person, he is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability. 38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Despite the contentions from the veteran, there is no 
competent corroborative evidence to show the presence of 
hearing loss disability for VA purposes prior to November 
2007.  

The first complaint of bilateral hearing loss is shown in the 
veteran's claim for service connection, which is 
approximately 50 years after the veteran's discharge from 
service. Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 


Accordingly, entitlement to service connection for bilateral 
hearing loss is not warranted. To that extent, the appeal is 
denied. In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant appeal. See 38  
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


